            Case 1:21-cr-00040-TNM Document 32 Filed 04/09/21 Page 1 of 7



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                       :
                                               :
                v.                             :      Case No. 21-cr-40-TNM
                                               :
PATRICK E. McCAUGHEY III and                   :
TRISTAN STEVANS,                               :
                 Defendants.                   :


      UNITED STATES’ REPLY IN SUPPORT OF MOTION FOR PROTECTIVE ORDER

       The United States of America hereby respectfully submits its reply in support of its motion

for the entry of a protective order governing the production of discovery by the parties in the above-

captioned case.

       1.       Defendant McCaughey (hereinafter Defendant) is charged via indictment with

offenses related to crimes that occurred at the United States Capitol on January 6, 2021. In brief,

on that date, as a Joint Session of the United States House of Representatives and the United States

Senate convened to certify the vote of the Electoral College of the 2020 U.S. Presidential Election,

members of a large crowd that had gathered outside forced entry into the U.S. Capitol, including

by breaking windows and by assaulting members of law enforcement, as others in the crowd

encouraged and assisted those acts. Scores of individuals entered the U.S. Capitol without

authority to be there. As a result, the Joint Session and the entire official proceeding of the

Congress was halted until the Capitol Police, the Metropolitan Police Department, and other law

enforcement agencies from the city and surrounding region were able to clear the Capitol of

hundreds of unlawful occupants and ensure the safety of elected officials. This event in its entirety

is hereinafter referred to as the “Capitol Attack.”
            Case 1:21-cr-00040-TNM Document 32 Filed 04/09/21 Page 2 of 7




       2.       Because such a large number of people, including the Defendant, joined the mob

involved in the Capitol Attack, the resulting criminal investigation (and related discovery) is

simply huge. Hundreds of individuals have been charged. Hundreds more are being investigated.

The investigation already involves thousands of hours of video, over a thousand electronic devices,

thousands of reports, and the numbers just continue to grow as more suspects are identified and

arrested. Moreover, there are specific and prominent security concerns at issue as well – namely

ensuring the continued safety of those working in the Capitol while simultaneously prosecuting

those who attacked them. Given this larger context and the need to provide discovery effectively

and efficiently to the Defendant, his co-defendant, and additional co-defendants likely to be added

to the case, the government has sought the proposed protective order.

       3.       Ultimately, in order to comply with its discovery and disclosure obligations, the

Government intends to make voluminous materials available in all pending cases arising out of

the events of January 6, 2021, including this one. These materials will include information such

as tips, witness statements, and the results of searches performed upon other individuals’ devices

and accounts. Given the volume of material that is likely to be made accessible to the Defendant

here, the proposed order ensures that this information, where appropriate, will be adequately

protected.

       4.       The Defendant blithely ignores this larger context and contends that the government

has failed to show good cause for issuing the proposed protective order. Specifically, the

Defendant opposes some of the illustrative examples cited in the protective order as the types of

items that would be marked as either “Sensitive” or “Highly Sensitive,” including: (f.) Sources

and methods law-enforcement officials have used, and will continue to use, to investigate other

criminal conduct related to the publicly filed charges; (g.) Surveillance camera footage from the
                                                 2
            Case 1:21-cr-00040-TNM Document 32 Filed 04/09/21 Page 3 of 7




U.S. Capitol Police’s extensive system of cameras on U.S. Capitol grounds; (h.) Repair estimates

from the Architect of the Capitol; and (i.) Materials designated as “security information” pursuant

2 U.S.C. § 1979.

       5.       First, as it relates to subcategory f, the Defendant’s concerns about the protective

order being used to somehow over-protect common documents like an interview summary are

overblown and ignore the terms of the order designed to ensure its reasonable application. As

stated in Paragraph 1 of the proposed order, the “government agrees to make every effort to provide

discovery in a manner that will allow for most discovery to be produced without such

designations.” To that end, in reviewing and producing the first major round of discovery in this

case, which has involved nearly 300 files from the McCaughey case file already, the government

only identified a handful of documents that should be labeled as “Sensitive” and covered by the

protective order. These few documents were labeled as “Sensitive” solely because they included

personal identity information of the Defendant, and as such are not being provided to his co-

defendant until the protective order is in place. (The only other items thus far identified as being

covered by the proposed protective order consists of Capitol surveillance camera footage, which

is addressed below.)

       6.       Further, should the government somehow over-reach, the proposed protective order

sets forth a way to address any missteps. Pursuant to Paragraph 8 of the proposed order which

requires the parties to make a good faith effort to resolve any dispute about a sensitivity designation

before requesting the Court’s intervention, the defense could simply reach out to the government

to ask that the sensitivity designation be reduced or removed. The beauty of having this protective

order in place from the beginning is that instead of delaying production of evidence until after the

issue is litigated document by document, it allows the government to get the relevant evidence to
                                                3
            Case 1:21-cr-00040-TNM Document 32 Filed 04/09/21 Page 4 of 7




the defense as quickly as possible and thereby allows the defense to use that evidence for its

primary purpose -- to prepare for the case. At the same time, the protective order sets up a

procedure on the backend to deal with disagreements about particular items in a reasonable and

informed manner. This is critical in such a large and complex case such as this one, with such a

voluminous amount of evidence.

       7.       Second, as it relates to category g (Capitol surveillance footage) and category i

(Materials designated as “security information” pursuant 2 U.S.C. § 1979), the Defendant

essentially claims both that there is no valid security concern and that any right the U.S. Capitol

Police (“USCP”) had to protect that data went out the window the second it was provided to law

enforcement investigating the Capitol Attack cases. Both arguments are unfounded. As

explained more thoroughly in the affidavit by the General Counsel for the USCP, the USCP

surveillance footage is central to protecting the Capitol. It is a complicated network of cameras,

whose locations are not publicly known. Those in-color, high definition cameras provide an in-

depth view of the interior and entrances of the Capitol that is a far cry from the blurry two-

dimensional blueprint appended to Defendant’s motion or what one could learn by taking a

legitimate and legal tour of the building. The USCP has a serious concern that if the footage

were released without a protective order, the public at large (and the defendants, suspects, and

yet to be identified individuals who are already implicated in attacking the Capitol in the first

place) would be able to glean important security information, such as the location of the various

cameras and the exact layout of the building. To protect that interest and ensure the security of

the video system that is the center of its security system, the USCP only released the footage to

law enforcement investigating the Capitol Attack with an understanding that a protective order

would be in place to govern its dissemination and use. Similarly, 2 U.S.C. § 1979 protects
                                                4
             Case 1:21-cr-00040-TNM Document 32 Filed 04/09/21 Page 5 of 7




security information, which such footage clearly is, but the Board released it from those

strictures if there was a protective order in place. 1

        8.       Third, in a footnote, the Defendant summarily claims that there is no reason that

Repair estimates from the Architect of the Capitol should be protected. As an initial matter, the

government does not yet even know if there will be any repair estimates that will be relevant to

this particular case. Nevertheless, at the request of the Architect of the Capitol, who has

indicated that the estimates contain sensitive procurement information restricted from public

dissemination by law, the government is requesting that the materials be included as potential

material to be covered by the protective order for many of the same reasons described above.

Including the material as potential items to be covered by the protective order avoids lengthy

litigation over future documents that might be grouped in with larger discovery made available to

the Defendant from related cases.

        9.       Fourth, the Defendant argues that counsel needs to be able to run evidence by

friends and family members and as such the definition of the “legal defense team” should be

expanded to include “laypeople assisting the defense.” Such an expansion of the definition of



1
  For the reasons described above and in Attachment A, the Declaration of Thomas A. DiBiase,
General Counsel to the United States Capitol Police the Government does intend to mark all
surveillance video footage from the USCP surveillance cameras as Highly Sensitive. If such
footage is produced to the Defense, and the Defense believes that a Highly Sensitive designation
is inappropriate, the Defense will have the opportunity to contest that designation, as described
above. At that time, the Defense will have the opportunity to explain to this Court how limiting
the disclosure of such materials to the Defendant, his defense counsel, as well as any attorneys,
investigators, paralegals, support staff, and expert witnesses on his defense team is hampering his
ability to defend the case or why public disclosure is essential to Mr. McCaughey’s defense to the
charges. Similarly, if the Defense wishes to use such footage at a hearing in Court, it will be
permitted to do so under the proposed order. The order simply requires the Defense to seek the
Government’s agreement or to give the Government an opportunity to propose conditions before
the footage is disclosed in open court – a decision that ultimately rests with the Court.
                                                  5
          Case 1:21-cr-00040-TNM Document 32 Filed 04/09/21 Page 6 of 7




the legal defense team would eviscerate the protection provided by the protective order. It would

mean for instance that a document containing a witness’s social security number or the name of a

witness with security concerns could be shared with anybody and everybody, as long as it was

done in communication with the defense. That makes no sense. To be successful, a protective

order must actually protect the information at issue. If it can be shared with almost anyone, no

such protection exists.

       10.     Fifth, the Defendant claims that the proposed protective order would hamper the

Defendant’s ability to participate in his own defense because he is incarcerated. Contrary to the

Defendant’s assertions, the protective order allows counsel to provide copies of protected

materials to the appropriate contact at the Department of Corrections to enable viewing by the

Defendant, as described in Paragraph 7 of the proposed order. The jail has specific procedures in

place to allow for viewing of protected evidence by inmates, which allow for example material to

be loaded onto a laptop and provided for the Defendant to view the material in his cell. (The

government’s understanding is that these procedures were previously shared with the court. In

addition, after receiving the Defendant’s opposition, the undersigned forwarded a copy of the

relevant procedures to defense counsel.)

       11.     For these reasons and those stated in our motion, the Government has

demonstrated the “good cause” required for the Court to issue a protective order governing the

production of discovery in this matter. See United States v. O'Keefe, No. 06-CR-0249, 2007 WL

1239204, at *2 (D.D.C. Apr. 27, 2007) (describing the court’s discretion as “vast”); Cordova,

806 F.3d at 1090 (“[A] ‘trial court can and should, where appropriate, place a defendant and his

counsel under enforceable orders against unwarranted disclosure of the materials which they may

be entitled to inspect.’” (quoting Alderman v. United States, 394 U.S. 165, 185 (1969)).
                                                6
         Case 1:21-cr-00040-TNM Document 32 Filed 04/09/21 Page 7 of 7




       12.     For all of the foregoing reasons, the Government has demonstrated good cause for

the Court to issue a protective order governing the production of discovery in this matter.



                                             Respectfully submitted,

                                             CHANNING D. PHILLIPS
                                             Acting United States Attorney
                                             DC Bar No. 415793




                                                 7
